DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 2, and 5-6 are objected to because of the following informalities:  The claim term “members” should be replaced with the singular form “member.”  
Claim 2:
“said first vertical members” should be “said first vertical member” 
Claims 5 and 6:
“a second vertical members” should be “a second vertical member” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hartley (US 5,407,182 A) in view of Anspach (US 7,475,862 B2).

Claim 1:
Hartley discloses a J-bolt stabilizer for holding a J-bolt in an upright position (col. 4, lines 1-10); compromising
an elongate upper member (50) with a J-bolt portion (26) and a mounting portion (42) (figs. 1-2, col. 3, line 60 bridging col. 3, line 19);
a transverse J-bolt hole (44) through said J-bolt portion (26) which J-bolt hole (44) is nonadjacent and spaced from said mounting portion (42) and is sized to accommodate a J-bolt (figs. 1-2, col. 3, line 60 bridging col. 3, line 19);
a first elongate vertical member (34) extending downward from the upper member (50) intermediate the mounting portion (42) and the J-bolt portion (26) (figs. 1-2, col. 3, line 60 bridging col. 3, line 19); and,
 wherein said stabilizer (24) can be operatively affixed to a molding board (12) via placement of said first vertical member adjacent and aligned with a vertical side surface of said molding board (12) facing and defining an area into which concrete will be poured (figs. 1-2, col. 3, line 60 bridging col. 3, line 19); and,
wherein placement of a said mounting portion (42) of said upper member (50) adjacent and aligned with a horizontal upper surface of a-said molding board (12) (figs. 1-2, col. 3, line 60 bridging col. 3, line 19).
Hartley fails to disclose or fairly suggest a rebar hole for securing a rebar dowel.  Instead, Hartley discloses a hole sized to accommodate a J-bolt.
Anspach discloses a construction tool for installing rebar (abstract and col. 1, lines 45-49); compromising
an elongate upper member (12) with a rebar dowel portion (13, 16) and a mounting portion (14,18, 21) (figs. 1-5, col. 2, lines12-17 and lines 33-42);
a transverse rebar hole (10, 16) through said rebar portion (13, 16) which rebar hole (10, 16) is nonadjacent and spaced from said mounting portion (14,18, 21) and is sized to accommodate a rebar dowel (figs. 1-5, col. 2, lines 43-64);
a first elongate vertical member (21) extending downward from the upper member (12) intermediate the mounting portion (14,18, 21) and the rebar portion (13, 16) (figs. 1-5, col. 2, lines 55-68); and,
 wherein said stabilizer (5) can be operatively affixed to a molding board (20) via placement of said first vertical member (21) adjacent and aligned with a vertical side surface of said molding board (20) facing and defining an area into which concrete will be poured (figs. 1-5, col. 2, lines 55-68); and,
wherein placement of a said mounting portion (14,18, 21) of said upper member (12) adjacent and aligned with a horizontal upper surface of said molding board (20) (figs. 1-5, col. 2, lines 55-68).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have swapped the hole sized for a J-bolt of Hartley for the hole sized for a rebar dowel of Anspach since it was known that both J-bolts and rebar dowels are analogues for elongated objects vertically set in concrete forms (Hartley, col. 4, lines 1-10 and Anspach, col. 2, lines 1-11). See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results.  The results would have been predictable because both prior art references are drawn to positioning elongated objects in a vertical orientation in concrete preforms for pouring concrete around the elongated object.

Claim 2:
Hartley in view of Anspach renders obvious the stabilizer of claim 1, wherein said upper member (Hartley, 50) is planar with a flat lower surface, and the flat lower surface can be operatively placed adjacent and aligned with a horizontal upper surface of said molding board (Hartley, 12) (Hartley, figs. 1-2, col. 3, line 60 bridging col. 3, line 19).

Claim 3:
Hartley in view of Anspach renders obvious the stabilizer of claim 1, further comprising a stabilizing extension (Anspach, 10) forming a hollow cylinder surrounding said rebar hole (Anspach, 10, 16) and extending at right angles from said upper member (Hartley, 50) (Anspach, (figs. 1-5, col. 2, lines 42-48).

Claim 4:
Hartley in view of Anspach renders obvious the stabilizer of claim 2, further comprising a stabilizing extension (Anspach, 10) forming a hollow cylinder surrounding said rebar hole (Anspach, 10, 16) and extending at right angles from said upper member (Hartley, 50) (Anspach, figs. 1-5, col. 2, lines 42-48).

Claim 5:
Hartley in view of Anspach renders obvious the stabilizer of claim 3, wherein said stabilizer (Hartley, 24) includes a second vertical member (Hartley, 36) that is operatively placed adjacent and aligned with an opposing vertical side surface of said molding board (Hartley, 12) (Hartley, figs. 1-2, col. 3, line 60 bridging col. 3, line 19); when said first vertical member (Hartley, 34) is operatively placed adjacent and aligned with the vertical side surface of said molding board (Hartley, 12) facing and defining an area into which concrete will be poured (Hartley, figs. 1-2, col. 3, line 60 bridging col. 3, line 19).

Claim 6:
Hartley in view of Anspach renders obvious the stabilizer of claim 4, wherein said stabilizer (Hartley, 24) includes a second vertical member (Hartley, 36) that is operatively placed adjacent and aligned with an opposing vertical side surfaces of said molding board (Hartley, 12) (Hartley, figs. 1-2, col. 3, line 60 bridging col. 3, line 19); when said first vertical member (Hartley, 34) is operatively placed adjacent and aligned with the vertical side surface of said molding board (Hartley, 12) facing and defining an area into which concrete will be poured (Hartley, figs. 1-2, col. 3, line 60 bridging col. 3, line 19).

Claim 7:
Hartley discloses a method for securing J-bolts in vertical position and pouring concrete around said J-bolts (col. 4, lines 1-10), comprising:
providing a J-bolt stabilizer (24) having an elongate upper member (50) with a J-bolt portion (26) and a mounting portion (42) (figs. 1-2, col. 3, line 60 bridging col. 3, line 19);
a transverse J-bolt hole (44) through said J-bolt portion (26) which J-bolt hole (44) is nonadjacent and spaced from said mounting portion (42) and is sized to accommodate a J-bolt, and a first elongate vertical member (34) extending downward from the upper member (50) intermediate the mounting portion (42) and the J-bolt portion (26) (figs. 1-2, col. 3, line 60 bridging col. 3, line 19);
affixing said J-bolt stabilizer (24) to a molding board (12) bounding said concrete pour via placement of said vertical member adjacent and aligned with a vertical side surface of said molding board (12), and placement of the mounting portion (42) of said upper member (50) adjacent and aligned with a horizontal upper surface of said molding board (12) (figs. 1-2, col. 3, line 60 bridging col. 3, line 19);
inserting a J-bolt through said J-bolt hole (44) so as to be held in upright vertical position via said J-bolt stabilizer (24) (figs. 1-2, col. 4, lines 1-10) and,
pouring concrete around said J-bolt (figs. 1-2, col. 4, lines 1-10).
Hartley fails to disclose or fairly suggest a rebar hole for securing a rebar dowel.  Instead, Hartley discloses a hole sized to accommodate a J-bolt.
Anspach discloses a method for securing rebar in vertical position and pouring concrete around said rebar dowels (abstract and col. 1, lines 45-49), comprising:
providing a rebar dowel stabilizer (5) having an elongate upper member (20) with a rebar dowel portion (13, 16) and a mounting portion (14, 18, 21) (figs. 1-5, col. 2, lines 12-17 and lines 33-42);
a transverse rebar dowel hole (10, 13) which is nonadjacent and spaced from said mounting portion (14, 18, 21) and is sized to accommodate a rebar dowel (15), and a first elongate vertical member (21) extending downward from the upper member (20) intermediate the mounting portion (14, 18, 21) and the rebar dowel portion (13, 16) (figs. 1-5, col. 2, lines 43-64);
affixing said rebar dowel stabilizer (5) to a molding board (20) bounding said concrete pour via placement of said vertical member adjacent and aligned with a vertical side surface of said molding board (20), and placement of the mounting portion (14, 18, 21) of said upper member (20) adjacent and aligned with a horizontal upper surface of said molding board (20) (figs. 1-5, col. 2, lines 48-64);
inserting a rebar dowel through said rebar dowel hole (10, 13) so as to be held in upright vertical position via said rebar dowel stabilizer (5) (figs. 1-5, col. 2, lines 48-64); and, pouring concrete around said rebar dowel (figs. 1-5, col. 2, lines 48-64).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have swapped the J-bolt of Hartley for the rebar dowel of Anspach since it was known that both J-bolts and rebar dowels are analogues for elongated objects vertically set in concrete forms (Hartley, col. 4, lines 1-10 and Anspach, col. 2, lines 1-11). See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results.  The results would have been predictable because both prior art references are drawn to positioning elongated objects in a vertical orientation in concrete preforms for pouring concrete around the elongated object.

Claim 8:
Hartley in view of Anspach renders obvious the method of claim 7, wherein said upper member (Hartley. 50) is planar with a flat lower surface and the flat lower surface is placed adjacent and aligned with a horizontal upper surface of a said molding board (Hartley, 12) (Hartley, (figs. 1-2, col. 2, lines 64-68).

Claim 9:
Hartley in view of Anspach renders obvious the method of claim 8, wherein a stabilizing extension (Anspach, 10) surrounds said hole (Hartley, 44) extending at right angles from said upper member (Hartley, 50) (Anspach, figs. 1-5, col. 2, lines 42-48).

Claim 10:
Hartley in view of Anspach renders obvious the method of claim 9, wherein said at least one vertical member (Hartley, 34) is comprised of two vertical members (Hartley, 34, 36) that are operatively placed adjacent and aligned with opposing vertical side surfaces of said molding board (Hartley, 12) (Hartley, figs. 1-2, col. 3, lines 38-51).

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Humphrey (US 2003/0029130 A1) discloses a bracket assembly for installation of rebar in concrete forms.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726